DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites the limitation “threaded neck” in line 4.  It appears the claim should recite “a threaded neck” for grammatical purposes.
Claim 20 recites the limitation “the compressible base” in line 5.  It appears the claim should recite “the liquid-confection containing compressible base” in order to maintain consistency with “a liquid-confection containing compressible base” recited in Claim 20, lines 3-4.
Claim 20 recites the limitation “the neck” in line 7.  It appears the claim should recite “the threaded neck” in order to maintain consistency with “threaded neck” recited in Claim 20, line 4.
Claim 20 recites the limitation “said nozzle” in lines 9-10.  It appears the claim should recite “the integrated projecting nozzle” in order to maintain consistency with “an integrated projecting nozzle” recited in Claim 20, lines 8-9.
Claim 20 recites the limitation “the nozzle” in line 13 as well as in line 15 as well as in lines 17-18 as well as in line 20 as well as in line 25.  It appears the claim should recite “the integrated projecting nozzle” in order to maintain consistency with “an integrated projecting nozzle” recited in Claim 20, lines 8-9.
Claim 20 recites the limitation “the nozzle plug” in line 17.  It appears the claim should recite “the insertable nozzle plug” in order to maintain consistency with “an insertable nozzle plug” recited in Claim 20, lines 14-15.
Claim 20 recites the limitation “the base” in line 20.  It appears the claim should recite “the liquid-confection containing compressible base” in order to maintain consistency with “a liquid-confection containing compressible base” recited in Claim 20, lines 3-4.
Claim 20 recites the limitation “the plug” in line 25.  It appears the claim should recite “the insertable nozzle plug” in order to maintain consistency with “an insertable nozzle plug” recited in Claim 20, lines 14-15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the multiple component confectionary delivery product comprising the steps of” in lines 3-4.  It is unclear how steps can be provided with a product.  For purposes of examination Examiner interprets the claim to require “the method for providing the resealable multiple component confectionery delivery product comprising the steps of…”
Claims 2-9 and 11-18 all recite the limitation “a multiple component confectionery delivery product of claim 1” in lines 1-2.  It is unclear if this refers to “a resealable multiple component confectionery delivery product” recited in Claim 1, lines 1-2 or to an entirely different multiple component confectionary delivery product.  For purposes of examination Examiner interprets the claims to refer to the same resealable multiple component confectionary delivery product.
Claim 19 recites the limitation “The method” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the confectionary product comprising the steps of” in line 3.  It is unclear how steps can be provided with a product.  For purposes of examination Examiner interprets the claim to require “the method for providing the resealable confectionery product comprising the steps of…”
Claim 20 recites the limitation “a liquid confection” in line 3.  It is unclear if this refers to “a liquid food product” recited in Claim 20, line 2 or to an entirely different liquid confection/food product.
Claim 20 recites the limitation “the solid confectionery mounting member” in line 9 as well as in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the liquid confectionery” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the solid confectionery” in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the solid confection” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the liquid confection” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. US 2004/0137139 (cited on Information Disclosure Statement dated March 15, 2019) in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597 in further view of Ciecorka et al. US 2015/0129610 and Klima et al. US 2003/0000961.
It is noted that Diamond et al., Clark, Tamarkin et al., and Hirao et al. are all cited on the Information Disclosure Statement filed April 14, 2022.
Regarding Claim 20, Diamond et al. discloses a method of using a multiple confectionery delivery product capable of dispensing a liquid food product (fluid candy 101) and a solid food (hard candy 104) (‘139, FIG. 1) (‘139, Paragraph [0017]).  The lid 106 is capable of resealing the confectionery delivery product (‘139, FIG. 1).  The multiple component confectionery delivery product includes a base (cup 100) defining a closed end (bottom end 126) and a threaded neck with an open end (open top end 124) projecting from the base (cup 100) (‘139, Paragraphs [0005], [0018], and [0026]).  A collared lid (circular disc 140) has a threaded interior surface (threaded grooves 158) (‘139, Paragraph [0020]) to sealingly engage with the threaded neck (at threads 132).  The collared lid (circular disc 140) is dimensioned to cover the open end of the base (cup 100) when the collared lid (circular disc 140) is threadlingly secured to the neck (‘139, FIG. 3).  The collard lid (circular disc 140) defines a protruding solid confectionery mounting (tube 144) (‘139, FIG. 2) (‘139, Paragraphs [0019]-[0020]).  A solid confectionery (hard candy 104) is affixed to the solid confectionary mounting (tube 144) with a liquid confection receiving surface portion (channel 180) projecting therefrom proximate to a nozzle (valve) (‘139, Paragraph [0023]).  A cover (lid 106) is sized to encase the solid confectionery liquid receiving portion (channel 180) and sealingly engages with an exterior surface of the collared lid (circular disc 140) (‘139, FIG. 3).
Diamond et al. discloses that it was known in the art that there exists a liquid candy dispenser having an integrated dispensing tube wherein a candy cap includes a nozzle (valve) having a closed configuration and an open configuration that selectively dispenses liquid candy through the dispensing tube (‘139, Paragraph [0006]).  The nozzle (valve) would necessarily form an axial throughway and provide fluid communication with the interior of the liquid confectionery chamber when the collared lid is secured to the neck of the elongated base since valves are defined as devices for controlling the passage of fluid or air through a duct.  However, Diamond et al. is silent regarding incorporating such a nozzle being positioned and integrally formed on and projecting from the solid confectionery mounting and the nozzle plug being conformed to seal the axial throughway of the nozzle when the cover is engaged with the collared lid.  Diamond et al. is also silent regarding the liquid confectionery chamber being compressible.
Tamarkan et al. discloses an aerosol can comprising a nozzle (valve 100) containing an aperture that is covered by a nozzle plug (inner gasket 136) wherein the nozzle (valve 100) is fixedly positioned and integrally formed on and projecting from an exteriorly exposed surface that is adjacent to the solid confectionary mounting and the nozzle plug (inner gasket 136) being conformed to seal the axial throughway of the nozzle (valve 100) (‘161, FIG. 1) (‘161, Paragraphs [0177]-[0178]).  Hirao et al. provides evidence that it was known in the art to provide an aerosol container (‘597, Column 3, lines 1-15) that dispenses products in liquid, fluid, and paste form wherein the product is syrup, honey, chocolate, fruit paste, and marmalade (‘597, Column 8, lines 22-37).
Both Diamond et al. and Tamarkan et al. are directed towards the same field of endeavor of food dispensing containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Diamond et al. and incorporate a nozzle plug that seals the axial throughway of the nozzle as taught by Tamarkan et al. in order to selectively activate the nozzle when it is desired to dispense the contents of the container of Diamond et al.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the confectionery delivery product of Diamond et al. and incorporate a nozzle that is fixedly positioned and integrally formed on and projecting from an exteriorly exposed surface that is adjacent to the solid confectionery mounting in order to dispense the contents of the container using pressurized gas without the need to tilt the container to use gravity to dispense the contents of the container of Diamond et al.
Further regarding Claim 20, Diamond et al. modified with Tamarkan et al. is silent regarding the liquid confectionery chamber being compressible.
Clark discloses a confectionery delivery product comprising a compressible chamber (‘313, Paragraph [0005]).
Both Diamond et al. and Clarke are directed towards the same field of endeavor of confectionery delivery products made of a container that houses a candy/confection.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the liquid confectionery chamber of Diamond et al. is made and construct the liquid confectionery chamber out of a compressible material as taught by Clarke in order to better force the contents of the container out of the cavity (‘313, Paragraph [0048]).
Further regarding Claim 20, in the event that it can be argued that Diamond et al. modified with Tamarkan et al. and Clarke is silent regarding the nozzle being integrally formed adjacent to the solid confectionery mounting, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  Furthermore, one of ordinary skill in the art would want to place the nozzle (valve) of that is known in the Frooze Pop candy cap (‘139, Paragraph [0006]) to be disposed on and projecting from the exteriorly exposed surface and adjacent to the solid confectionery mounting in order to prevent the candy from communicating with the outside air and to allow dispensing of the hard candy to the interior of the elongated base.
Further regarding Claim 20, Diamond et al. modified with Clark and Tamarkin et al. as further evidenced by Hirao et al. does not explicitly teach disengaging the cover from the collared lid to remove the nozzle plug from the nozzle, compressing the liquid confection containing compressible base to induce flow of and dispense the liquid confectionery from the base through the nozzle and onto the liquid confection receiving surface portion of the solid confectionery, consuming at least a portion of the solid confection with the liquid confection dispensed thereon, and reengaging the cover with the collared lid to enclose unconsumed solid confectionery and to reinsert the plug into the nozzle.
Ciercorka et al. discloses a reusable confectionary dispenser (‘610, Paragraph [0022]) comprising a nozzle that discharges confectionary (‘610, Paragraph [0023]) and a removable cap (‘610, Paragraph [0011]) wherein a pouch is deformed to change the volume of the chamber to move confectionary through the chamber and out of the chamber (‘610, Paragraph [0026]), which reads on the claimed limitations regarding compressing the liquid confection containing compressible base to induce flow of and dispense the liquid confectionery from the base.  Klima et al. discloses a dispenser allowing selective dispensing of different candy products (‘961, Paragraph [0114]) comprising a removable lid (‘961, Paragraph [0283]) wherein the container is reusable (‘961, Paragraph [0333]) and including a nozzle and one or more reservoirs for containing drinks (‘961, Paragraph [0395]).  The disclosure of Ciercorka et al. and Klima et al. of using confectionary containers that are reusable suggests the limitations of 
Diamond et al., Ciercorka et al., and Klima et al. are all directed towards the same field of endeavor of confectionary containers.  It would have been obvious to one of ordinary skill in the art to modify the process of using the confectionary container of Diamond et al. and conduct the steps of disengaging the cover from the collared lid to remove the nozzle plug from the nozzle, compressing the liquid confection containing compressible base to induce flow of and dispense the liquid confectionery from the base through the nozzle and onto the liquid confection receiving surface portion of the solid confectionery, consuming at least a portion of the solid confection with the liquid confection dispensed thereon, and reengaging the cover with the collared lid to enclose unconsumed solid confectionery and to reinsert the plug into the nozzle since Ciercorka et al. and Klima et al. both suggest reusing confectionary containers to promote the reuse of products that maintain their utility and dispose of only products that no longer have any utility (‘961, Paragraphs [0014]-[0015] and [0333]).
It is noted that Claim 20 does not require the multiple component confectionery delivery product to be resealable.

Allowable Subject Matter
Claims 1-9 and 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 19, the closest prior art of record is Diamond et al. US 2004/0137139 in view of Clark US 2016/0143313 and Tamarkin et al. US 2008/0206161 as further evidenced by Hirao et al. US 4,685,597, which does not disclose or reasonably suggest a method of providing a resealable multiple component confectionery delivery product onto a solid surface of a solid confectionery.  Diamond et al. teaches a method of providing a confectionery device with a fluid candy stored in a container sealed by a foil membrane and a cap atop the container wherein the membrane seal is punctured (‘139, Paragraphs [0025] and [0028]).  Diamond et al. does not disclose or suggest a method of providing a confectionary device that once punctured the membrane/seal is resealable, e.g. it provides a disposable one time use product.  Since the primary reference of Diamond et al. does not disclose or reasonably suggest the confectionery product being resealable, the combination of closest prior art of Diamond et al. modified with Clark and Tamarkin et al. as further evidenced by Hirao et al. does not disclose every claimed limitation.
It is noted that Claims 1-9 and 11-19 recite a method of providing the product of Claims 1-19 of Lapeyrouse US 11,286,103, which have been allowed.  Since Claims 1-9 and 11-19 of the instant invention recites a method of providing the product of the allowed ‘103 patent, the method of providing an allowable product is also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792